internal_revenue_service department of the treasury washington dc index number number release date person to contact telephone number refer reply to cc dom p si - plr-115448-99 date date x a b c d1 year dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year a b and c the shareholders of x represent that they intended that x elect to be an s_corporation beginning year its first taxable_year x’s writing in lieu of the organizational meeting of the incorporators and the first meeting of the board_of directors and shareholders of x indicate that x intended to be an s_corporation a as x’s president represents that x instructed its advisors to prepare and file an s_corporation_election on behalf of x however a form_2553 election by a small_business_corporation was not filed timely on behalf of x for year for year x and its shareholders filed their federal_income_tax returns consistent with the treatment of x as a c_corporation x and its shareholders agree to amend their tax returns consistent with the treatment of x as an s_corporation for x’s year taxable_year sec_1362 of the code provides that if -- a an ms susan jahrau sec_2 election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
